        Case 3:20-cv-03296-VC Document 12 Filed 08/26/20 Page 1 of 2


 1   Bijal V. Vakil (SBN192878)
     bijal@whitecase.com
 2   Shamita Etienne-Cummings (SBN 202090)
     setienne@whitecase.com
 3   Eric E. Lancaster (SBN 244449)
     eric.lancaster@whitecase.com
 4   WHITE & CASE LLP
     Two Palo Alto Square, Suite 900
 5   3000 El Camino Real
     Palo Alto, CA 94306
 6   Telephone: 650.213.0300
     Facsimile: 650.213.8158
 7

 8   Attorneys for Plaintiff
     MARVELL SEMICONDUCTOR, INC.
 9

10
                                 UNITED STATES DISTRICT COURT
11
                             NORTHERN DISTRICT OF CALIFORNIA
12
                                    SAN FRANCISCO DIVISION
13

14
     MARVELL SEMICONDUCTOR, INC.,                Case No. 5:20-cv-03296-VC
15
                    Plaintiff,                   JOINT REPORT REGARDING
16                                               ADR
           v.
17
     MONTEREY RESEARCH, LLC,
18
                    Defendants.
19

20

21

22

23

24

25

26

27

28

                                                                     JOINT REPORT RE ADR
                                                                  CASE NO. 5:20-cv-03296-VC
        Case 3:20-cv-03296-VC Document 12 Filed 08/26/20 Page 2 of 2


 1            Pursuant to the Court’s request in ECF No. 9, the parties met and conferred on August 26,

 2   2020, regarding the prospect of case resolution and report as follows:

 3            Plaintiff Marvell Semiconductor, Inc. (“Marvell”) filed its complaint for declaratory

 4   judgment against Monterey Research, LLC (“Monterey Research”) on May 14, 2020. Dkt. 1.

 5   Marvell and Monterey Research previously reached an agreement for Monterey Research to

 6   accept service via email on August 5, 2020 in exchange for Marvell’s agreement to allow

 7   Monterey Research 60 days to respond to Marvell’s Complaint to allow the parties to focus on

 8   their ongoing settlement discussions and the court. See Dkt. 10. The Case Management

 9   Statement is due October 28, 2020 and the Initial Case Management Conference is set for

10   November 4, 2020. Monterey Research’s counsel has not yet made an appearance. Id.

11            The parties are engaged in discussions relating to potential settlement and, given the early

12   stage of this litigation, do not currently need assistance from a magistrate or the Court’s ADR

13   program. Monterey Research has stated that it reserves the right to revisit the possible need for

14   ADR assistance if it does not receive, by September 16, 2020, a counter offer from Marvell.

15            I certify that both Marvell and Monterey Research have been provided with, and are aware

16   of, the General Order for Pending Civil Cases Before Judge Vince Chhabria.

17   Dated:    August 26, 2020                           Respectfully submitted,
18                                                       By: /s/ Eric Lancaster___________________
                                                                Eric Lancaster
19
                                                         Attorneys for Plaintiff
20                                                       MARVELL SEMICONDUCTOR, INC.
21

22

23

24

25

26

27

28
                                                      -1-
                                                                                      JOINT REPORT RE ADR
                                                                                   CASE NO. 5:20-cv-03296-VC
